Citation Nr: 0422539	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  03-01 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for gastritis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Jackson, Mississippi Regional Office (RO) of the 
Department of Veterans Affairs (VA), which increased the 
veteran's disability rating for gastritis to 10 percent.  

In April 2003, the veteran testified at a personal hearing 
before a Decision Review Officer sitting at the RO.  The 
transcript of the hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his gastritis warrants a disability 
rating in excess of 10 percent.  

In June 2001, the veteran underwent a VA examination.  At 
that time, the veteran complained of daily nausea, acid 
reflux, and belching after eating, as well as vomiting 2-3 
times per month.  He reported having 2-3 bowel movements per 
day and having diarrhea once a month.  He complained of 
epigastric pain, which he described as a grabbing and 
twisting type pain and denied that his stomach bothered him 
at night.  Diagnosis was gastritis with gastroesophageal 
reflux disease (GERD).  Blood tests were conducted but there 
is no indication that any gastrointestinal diagnostic studies 
or x-rays were performed.

The Board notes that when the RO increased the veteran's 
disability rating for gastritis to 10 percent in September 
2001, it considered both Diagnostic Codes 7307 (gastritis) 
and 7346 (hiatal hernia analogous to GERD).  See 38 C.F.R. 
§ 4.114 (2003).  Following receipt of this disability rating 
increase, the veteran continued to complain of worsening 
stomach problems.  According to the veteran's appeal to the 
Board dated in January 2003, he stated that he vomited 2-3 
times per week, as opposed to 2-3 times per month (as 
reported in January 2001).  He also indicated that his 
vomiting caused stomach pain, diarrhea, gas, and pain in the 
arm and shoulder.  During his April 2003 personal hearing, 
the veteran testified that he was awakened during the night 
due to stomach pains and diarrhea.  

Given that the veteran has complained of worsening symptoms 
and his most recent VA examination was in June 2001, the 
Board finds that a more contemporaneous VA examination is 
needed in order to assess the current severity of the 
veteran's stomach disability.  The fulfillment of the duty to 
assist requires a thorough and contemporaneous medical 
examination that considers prior medical examinations and 
treatment in order to conduct a complete evaluation of the 
appellant's claim.  38 C.F.R. § 4.2 (2003).  Where further 
evidence, or clarification of the evidence, is needed for 
proper appellate decision-making, a remand to the RO is 
required.  38 C.F.R. § 19.9(a)(1) (2003).  

Moreover, the veteran claims that his stomach problems 
interfere with his employment and have resulted in several 
hospitalizations.  The Board notes that the RO has not 
considered the matter of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1).

Finally, according to an undated statement by the veteran, he 
indicated that he had been hospitalized for stomach problems 
at either a VA hospital or a local hospital.  A review of the 
claims folder reveals that there are no hospital summary 
reports of record.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain any hospital 
reports pertinent to the stomach, and 
treatment records dated from July 2003 to 
the present, from the VA medical facility 
in Jackson, Mississippi.

2.  The RO should contact the veteran and 
inquire whether he has been hospitalized 
for stomach problems.  If so, the RO 
should obtain the name and address of any 
identified hospital, and request all 
hospital summary reports pertinent to the 
stomach, after obtaining the necessary 
release(s).  (Hospital reports from the 
Jackson, Mississippi VA medical facility 
were requested directly above).

3.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the current nature and extent of his 
stomach disability.  The claims folder 
should be reviewed by the examiner prior 
to the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  The examiner should (1) 
state whether the gastritis is atrophic 
or hypertrophic, (2) comment on whether 
the gastritis involves small nodular 
lesions; multiple small eroded or 
ulcerated areas; or severe hemorrhages or 
large ulcerated or eroded areas, and (3) 
note any persistently recurrent 
epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain.  
All findings, and the reasons and bases 
therefore, should be set forth in 
sufficient detail.

4.  The RO should then review the record, 
including the new VA examination report 
and any newly obtained medical 
records/hospital reports.  Adjudication 
of the veteran's claim should include 
consideration of whether the claim should 
be submitted to the Director of 
Compensation and Pension Service pursuant 
to the provisions of 38 C.F.R. § 3.321(b) 
(2003).  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2003).  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




